Citation Nr: 0531465	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including hypertension, as secondary to service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for duodenal ulcer 
disease (DUD).  

3.  Entitlement to an increased evaluation for PTSD, 
evaluated as 30 percent disabling prior to May 7, 1997, and 
as 70 percent disabling from May 7, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD, heart disease, and DUD.  

In July 1994 the Board remanded this case to the RO for 
additional development.  A hearing transcript of the 
veteran's testimony before an RO Hearing Officer in September 
1996 is on file.

In March 1997 the Board granted entitlement to service 
connection for PTSD and remanded the other issues to the RO 
for additional development.  In April 1997 the RO implemented 
the grant of service connection for PTSD and assigned a 30 
percent disability evaluation effective March 21, 1991 (date 
of receipt of claim for service connection for PTSD).  In 
March 2000 the RO increased the evaluation for PTSD to 70 
percent effective May 7, 1997, (date of VA psychological 
testing) and awarded a total rating for compensation purposes 
on the basis of individual unemployability (TDIU rating) also 
effective from May 7, 1997.  Thus, the issues before the 
Board include entitlement to an increased evaluation for PTSD 
from March 21, 1991.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

In October 2000 the Board remanded this case to the RO for 
additional development and again remanded this case in July 
2003.  It has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  Although there are private clinical records suggesting 
that the veteran has coronary artery disease, the presence of 
coronary artery disease is not established but the veteran's 
hypertension first manifested more than one year after 
military service, pre-existed the earliest manifestation and 
onset of the veteran's service-connected PTSD, and was 
aggravated after military service by the service-connected 
PTSD.  

2.  The veteran does not have DUD and his duodenitis is not 
shown to be related to his military service or to his 
service-connected PTSD.  

3.  An issue or matter of medical complexity or controversy 
has not been presented as to the claims for service 
connection for heart disease, including hypertension, and 
DUD.  

4.  Prior to May 7, 1997, the veteran was demonstrably unable 
to obtain or retain employment due to his service-connected 
PTSD.  

5.  Since May 7, 1997, the veteran has continued to be 
demonstrably unable to obtain or retain employment due to his 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Hypertension was aggravated after military service by the 
veteran's service-connected PTSD.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

2.  DUD was not incurred in or aggravated by active service, 
nor did DUD manifest to a compensable degree within one year 
after service discharge nor is it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309, 3.310(a) (2004); and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  An issue or matter of medical complexity or controversy 
has not been presented warranting referral of the case to an 
independent medical expert.  38 U.S.C.A. §§ 5109, 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2004).   

4.  A disability rating of 100 percent for PTSD prior to May 
7, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
4.27, Diagnostic Code 9411 (2002); (effective prior to and 
since November 7, 1996).  

5.  A disability rating of 100 percent for PTSD from May 
7,1997, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
4.27, Diagnostic Code 9400 (2002); (effective as of November 
7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was in 1992, prior to the 
November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

The veteran was notified of the VCAA in a December 2003 
letter.  His service medical records (SMRs) are on file as 
are voluminous private and VA treatment records.  

The veteran has also been afforded VA examinations to 
determine the etiology of his claimed hypertension and DUD.  
See 38 U.S.C.A. § 5103A(d).  Further, he was afforded 
multiple VA psychiatric examinations for rating purposes.  

Also on file are medical records underlying the veteran's 
award of Social Security Administration (SSA) disability 
benefits.  The veteran testified in support of his claims at 
the RO in September 1996.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

It has been requested that the case be referred to an 
independent medical expert (IME) for an opinion as to whether 
the claimed heart disease, including hypertension, and DUD 
are related to the veteran's service-connected PTSD.  

Under governing law and regulations, the VA may obtain the 
services of an IME when an issue of medical controversy or 
complexity has been presented.  38 U.S.C.A. §§ 5109, 7109 
(West 2002) and 38 C.F.R. § 20.901(d) (2004).  Here, no such 
issue is shown.  Moreover, there is no specific allegation of 
an alleged matter of medical complexity or controversy.  So, 
referral of the case to an IME is not warranted.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110 West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Certain conditions, such as heart 
disease, including hypertension, and peptic ulcers, including 
gastric and duodenal ulcers, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within 1 year after service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

38 C.F.R. § 3.309(a) further provides that a proper diagnosis 
of gastric or duodenal ulcer (peptic ulcer) is to be 
considered established if it represents a medically sound 
interpretation of sufficient clinical findings warranting 
such diagnosis and provides an adequate basis for a 
differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of evidence 
indicates gastric or duodenal ulcer (peptic ulcer).  Whenever 
possible, of course, laboratory findings should be used in 
corroboration of the clinical data.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a nonservice-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Legal Analysis

Heart disease, including hypertension

On VA cardiovascular examination in February 1999 the 
diagnoses were that the veteran's hypertension was adequately 
controlled on medication and that there was no evidence for 
significant coronary artery disease (CAD) or disability 
related to CAD.  It was also stated that the veteran did not 
have a "heart disorder" per se.  Further, there was a 
divided opinion as to causation of heart disease by stress 
disorders in general.  To date, there was insufficient 
information documenting a causal relationship between stress 
disorders in general and heart disease, so it was unlikely 
that any stress disorder of the veteran's could directly 
cause any heart disease he might develop in the future.  

With regard to whether PTSD caused the veteran's 
hypertension, the examiner stated that it was unlikely that 
the PTSD caused the hypertension.  However, if it could be 
demonstrated that the veteran already had hypertension prior 
to the onset of PTSD, it was as likely as not that the PTSD 
had exacerbated the hypertension.  But, if the hypertension 
post-dated the onset of the PTSD, then there was neither a 
causal relationship nor aggravation.  

In reviewing the claim file, there were no elevated blood 
pressure readings during military service and the first 
elevated diastolic blood pressure reading was 110 in October 
1972.  

With regard to the onset of the veteran's PTSD it must be 
noted that the veteran had abused alcohol even during 
military service and, so, it must be determined if this was a 
manifestation of his PTSD.  In this regard, there were 
diagnoses of a personality disorder during and following 
military service and this suggests that the veteran's chronic 
abuse of alcohol (which was even noted on the report of the 
service discharge examination) was due to his nonservice-
connected personality disorder.  Thus, the chronic abuse of 
alcohol was not an early manifestation of his subsequently 
manifested PTSD.  

Otherwise, the clinical evidence which predates October 1972 
does not indicate the presence of an acquired psychiatric 
disorder.  So, it can be reasonably concluded that the 
veteran's hypertension predated the onset of his PTSD.  

Thus, consistent with the February 1999 VA medical opinion, 
the Board concludes that the veteran's hypertension was 
aggravated after military service by his service-connected 
PTSD.  So, service connection for hypertension is warranted 
on the basis that it was aggravated by the service-connected 
PTSD.  



DUD

The SMRs are negative for a chronic gastrointestinal 
disorder.  The veteran testified at the 1996 RO hearing that 
stress and anxiety from his service-connected PTSD had caused 
his stomach problems.  See page 2 of that transcript.  He 
also testified that he had been treated for ulcers since 1983 
when he stopped drinking alcohol.  See page 11 of the 
transcript.  

When the veteran was hospitalized in March 1975 at the Hurley 
Hospital for alcoholism, he had gastrointestinal (GI) 
complaints.  The diagnosis was alcoholism with duodenal ulcer 
or possibly alcoholic gastritis.  However, an upper GI 
fluoroscopy revealed his stomach, duodenal bulb, and duodenal 
loop were unremarkable.  A November 1988 VA upper GI X-ray 
series revealed a normally outlined stomach with no ulcer 
craters but the antrum was somewhat rigid with thickened 
tortuous folds suggesting antritis on an acid peptic basis.  
The duodenal bulb was normally outlined.  

On VA general medical examination in June 1991 the diagnoses 
included DUD but no upper GI X-ray series was conducted.  

On VA compensation and pension examination in April 1995 it 
was reported that an endoscopic examination in August 1994 
showed chronic gastritis, a deformed pylorus, and 
inflammation of the stomal antrum.  These were among the 
diagnoses, by history.  Also, he was taking Maalox.  

A May 1996 VA endoscopy found a moderate hiatal hernia, 
gastritis, and duodenal nodules with inflammation but no 
peptic ulcer disease (PUD).  

On VA psychological examination on May 7, 1997, the veteran 
reported that he had an ulcer from bacterium that was in the 
drinking water overseas.  

On VA GI examination in March 1999 the veteran's claim file 
was reviewed.   A review of his chart did not show any 
evidence of a duodenal ulcer but, rather, evidence of 
duodenitis.  He also had antrogastritis with a deformed 
pylorus and a hiatal hernia and chronic inflammation.  He had 
a positive history for Helicobacter pylori but after 
treatment for that in April 1996, subsequent testing in May 
1996 was negative, so there had been successful eradication 
of the bacterium.  The examiner stated that since treatment 
of the bacterium, the bacterium had been minimized as a 
causative factor in this duodenitis.  It was unlikely that 
any stress disorder the veteran had was related in a causal 
manner to any PUD symptoms that the veteran had experienced.  
The diagnosis was that the veteran did not have a duodenal 
ulcer.  

Here, there is no evidence that the veteran has ever had DUD 
but, as noted above, only duodenitis.  Duodenitis is not a 
disease for the purpose of the application of the provisions 
of presumptive service connection.  So, based on the 
foregoing evidence and particularly the March 1999 VA medical 
opinion service connection for DUD is not warranted on any 
basis. 

PTSD

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The criteria for evaluating service-connected psychiatric 
disabilities were changed on November 7, 1996, during this 
appeal.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Criteria Prior to November 7, 1996

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 30 percent rating was 
warranted for a psychoneurosis when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Definite means "moderately 
large in degree" and is "more than moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994); 38 U.S.C.A. 
§ 7104(c) (West 2001).  A 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Or, if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Or, if the veteran was demonstrably 
unable to obtain or retain employment.  "[T]he criteria in 
38 C.F.R. § 4.132, DC 9411[,] for a 100% rating are each 
independent bases for granting a 100% rating."  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995) (see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995)).  In Kingston v. West, 11 
Vet. App. 272, 273 (1998) (per curiam) the Court rejected the 
premise that, as to a 100% rating, a spouse is as a matter of 
law the "most intimate" 'contact'.  

Criteria since November 7, 1996

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

During the period from March 21, 1991, until May 6, 1997, a 
30 percent rating was assigned for the service-connected 
psychiatric disability.  It was during this time frame that 
the rating criteria changed and, so, both the old and new 
psychiatric rating criteria must be considered.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 - 50 represents serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school (e.g., is 
unable to work).  

PTSD Rated 30 percent Prior to May 7, 1997

On VA psychiatric examination in January 1992 the veteran 
reported that after military service he drank heavily and 
used drugs until 1983.  He had worked part-time in a 
marketing firm until an alleged heart attack in 1990.  He had 
been going to a Vet Center since 1985 and had been involved 
in individual counseling.  On mental status examination he 
was rather anxious and slightly restless.  He had no formal 
thought disorder.  His psychomotor activity was slightly 
increased.  There was no looseness of associations.  His mood 
was depressed but his affect was appropriate.  He was 
suspicious of others but had no delusions or hallucinations.  
He had no suicidal or homicidal ideation.  At times he felt 
hopeless.  He was alert and oriented.  His recent and remote 
memory were good.  His ability for abstraction was intact.  
His insight and judgment were fair.  The diagnoses were PTSD 
with moderate symptomatology and major depressive disorder 
without psychotic features.  

A private psychiatric examination in July 1992, in 
conjunction with the veteran's claim for SSA disability 
benefits, reflects that on mental status evaluation he was 
appropriately dressed and adequately groomed.  He related to 
the interviewer in a slow and halting fashion, perseverating 
frequently and speaking in a somewhat disjointed and confused 
fashion about a past cardiac arrest.  His mental processes 
appear slowed.  He did not appear to exaggerate or magnify 
his complaints.  There was no evidence of hallucinations or 
delusions but he did appear confused at times, seemingly as a 
product of his slowed mentation.  His thought was generally 
rational and goal directed but simple in structure.  He 
seemed to have difficulty with complex cognitive processing.  
He was not overtly suspicious or paranoid but was tense and 
emotionally withdrawn.  His affect was appropriate to his 
depressed mood.  His mood was moderately to severely 
depressed.  There was marked cognitive slowing.  He was 
mildly labile and clearly very irritable.  There were no 
signs of phobic, avoidant, obsessive or compulsive behaviors.  
He was not unusually attentive to somatic symptoms.  He was 
not aggressive, hostile or impulsive.  His motivation 
appeared reduced by depression and cognitive slowing of 
unknown origin.  He was oriented and his judgment was intact.  
His insight was present but subjective.  His memory was 
intact.  He performed calculations but slowly.  His GAF score 
was 45.  

A private psychiatric examination in August 1993, in 
conjunction with the veteran's claim for SSA disability 
benefits, reflects that at the beginning of each test the 
veteran was compliant but gave up easily.  He did not put 
forth his best effort throughout the entire evaluation.  His 
presentation was one of disinterest.  He was irritable.  His 
hygiene was appropriate.  He was oriented.  His 
verbalizations were slightly slow.  His thoughts were 
organized and productive.  There was no evidence of 
psychomotor retardation.  He was irritable and complained of 
depression.  There were no secondary level psychotic signs.  
He did not report a history of delusions or hallucinations.  
Stream of consciousness did not evidence significant 
peculiarities.  There was no confusion, blocking, bizarreness 
or tangentiality.  His immediate memory was not impaired.  
His remote memory was intact.  Concentration and attention 
spans could not be accurately assessed because he was 
irritable, gave up easily, and would not persist at tasks 
after he lost interest.  He did complain of problems with his 
memory when he got upset.  He had average insight.  In light 
of his lack of cooperation it was felt that he was able to 
learn and persist at a simple repetitive skill.  His 
reasoning capacities were adequate.  

In March 1994 the veteran was awarded SSA disability benefits 
due in part to psychiatric symptoms from PTSD.  

On VA psychiatric examination in April 1995 it was reported 
that the veteran had not worked since 1990.  On mental status 
examination he had fair personal hygiene.  There was no 
evidence of agitation or catatonia.  His speech was clear.  
His mood was anxious and irritable.  His affect was very 
labile.  There was no evidence of auditory hallucinations.  
He admitted being suspicious of others but had no suicidal or 
homicidal ideation.  He felt hopeless at times.  His memory 
was intact but his concentration was poor.  He was oriented.  
His GAF score was 35 and he was felt to be competent.  

Here, the Board is left with the clear impression that from 
March 1991 to May 6, 1997, the veteran's service-connected 
PTSD resulted in his being demonstrably unable to obtain or 
retain employment.  In fact, he had not been employed since 
1990.  While the January 1992 VA examination concluded that 
he had "moderate" impairment, his GAF scores are more 
indicative of an inability to obtain and retain employment 
and, so, his PTSD warrants a 100 percent disability rating.  

PTSD Rated 70 percent from May 7, 1997

Here, because the claim has been pending since 1992, either 
the old or the new psychiatric rating criteria will apply, 
whichever is more favorable, with respect to the rating to be 
assigned since May 7, 1997.  

On VA psychiatric examination on May 12, 1997, the veteran 
complained of nightmares, flashbacks, difficulty sleeping 
withdrawal, depression, isolation from family and friends, 
and suicidal ideation.  It was reported that he was being 
treated with anti-depressants and psychotropic medication.  
He had received VA psychotherapy and group therapy for about 
13 years.  He had been hospitalized for psychiatric treatment 
on 2 occasions.  On mental status examination he had fair 
personal hygiene.  There was no evidence of agitation or 
catatonia.  His speech was low, slow, and monotonous.  His 
mood was anxious and unstable.  His affect was labile.  He 
denied auditory hallucinations.  There was evidence of 
paranoid ideas.  He had, at times, suicidal ideation.  He was 
fully oriented.  His concentration and ability to calculate 
were poor.  He was very forgetful.  His GAF score was 40.  

On VA psychological evaluation in January 1999 the veteran's 
complaints included difficulty concentrating, poor attention, 
and impaired short-term memory.  He had not worked since a 
postservice heart attack.  On mental status examination he 
was alert, fully oriented, and generally cooperative but 
somewhat withdrawn.  His speech was rapid with normal volume.  
His processing of thoughts was slow and at times 
disorganized.  He was highly emotional.  His thinking was 
slow but coherent and logical.  His attention and 
concentration appeared to be impaired.  His insight and 
judgment were within normal limits.  His mood was depressed 
and his affect was blunted.  He showed depressive symptoms 
and had short-term memory problems.  He denied hallucinations 
and delusions, as well as manic symptoms.  The examiner noted 
that he met the diagnostic criteria for several psychiatric 
disorders, including alcohol abuse, in remission, but the 
primary diagnosis was PTSD.  

So, here, the evidence does not show the veteran has gross 
impairment of his thought processes or communication or 
persistent delusions or hallucinations.  Also, he is not 
intermittently unable to perform the activities of daily 
living and has not been disoriented or experienced memory 
loss, such as loss of names of close relatives or his own 
name.  So, a 100 percent schedular evaluation is not shown to 
have been warranted under the new rating criteria.  

Nevertheless, there has been no improvement in the service-
connected PTSD and under the old rating criteria the veteran 
continues to be demonstrably unable to obtain or retain 
employment.  So, here, the old psychiatric rating criteria 
are more favorable and warrant the assignment of a 100 
percent schedular rating since May 7, 1997.  

Because the highest schedular rating of 100 percent is being 
granted, the Board need not consider entitlement to an extra-
schedular rating for the service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

The claim for service connection for hypertension is granted.  

The claim for service connection for DUD is denied.  

A schedular rating of 100 percent for PTSD prior to and since 
May 7, 1997, is granted subject to applicable laws and 
regulations governing the award of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


